DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-2, 7, 12, 15, and 21 are objected to because of the following informalities: 
claim 1: 
“gas turbine” is believed to be in error for --gas turbine engine--
 “a stall margin” is believed to be in error for --the stall margin--
“the operational line” is believed to be in error for --the operation line--
claims 2 and 21: 
“an amount of electrical” is believed to be in error for --the amount of electrical--
claims 7 and 15: “transient engine conditions” is believed to be in error for --the transient engine conditions--
claim 12: “the operational line” is believed to be in error for --the operation line--
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining” various parameters or variables (e.g., an auxiliary amount of electrical power). This judicial exception is not integrated into a practical application because the steps of determination are not linked with a particular action or practical process or purpose (until claim 5). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements are taught in the prior art and are not new or inventive. Furthermore, the “determin[ations]” are abstract concepts that can be performed mentally and/or hypothetically.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 10 and 18, the recitations of “provid[ing] power through the starter/generator [or electrical machine]…, and to the one or more shafts” are not supported in combination with operating the starter/generator/electrical-machine as a generator (claimed in claims 1 and 12) because the starter/generator/electrical-machine is not disclosed as being able to simultaneously provide and consume electrical power. If the claimed operation of claims 10 and 18 are meant to occur at a different time from the operations claimed in claims 1 and 12, this clarification is required in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-13, 15-17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyori 9260195 in view of NASA (Glenn Research Center, “Compressor Thermodynamics”, 19 February 2013, https://www.grc.nasa.gov/www/k-12/airplane/compth.html), Robic 20170226934 and Morris 7975465.
Regarding claim 1, Oyori teaches a method for operating a multi-shaft aeronautical gas turbine engine (10), 
wherein the gas turbine comprises a compressor section (12, 12A, 12B) and an electrical machine (21), 
wherein the electrical machine comprises a starter-electric generator (Fig 2) driven by at least one of the shafts of the gas turbine engine (shaft 122), 
wherein the gas turbine engine defines a compressor pressure ratio (Col.1 ll.26-32) and a compressor mass flow rate that is a rate at which a mass of air flows through the compressor section (by definition; Col.1 ll.26-32), 
wherein the gas turbine engine defines an operation line that is a plot of the compressor pressure ratio against the compressor mass flow rate (Col.1 ll.26-32) during steady state operation of the gas turbine engine (resulting in a  “Normal Amount” of surge margin; Col.1 ll.18-32, Col.2 ll.43-47, Col.5 l.61 - Col.6 l.12), 
wherein the gas turbine engine defines a stall line that is a plot of the compressor pressure ratio against the compressor mass flow rate that indicates a highest compressor pressure ratio that still consistently allows for stable airflow through the gas turbine engine (Col.1 ll.26-32), 
wherein the stall margin is a margin between the stall line and the operation line (Col.1 ll.26-32), wherein the method comprises: 
determining a reduced stall margin condition (Fig 3; S1);
reducing, in response to the reduced stall margin condition, an amount of electrical power that is drawn from the starter-electric generator of the gas turbine engine (Fig 3; S2 reduces electrical power drawn from first electric generator)
wherein reducing the amount of electrical power that is drawn from the starter-electric generator increases the stall margin (interpreted under 112b to be the same stall margin previously claimed above; Col.6 ll.1-2). 
Oyori does not explicitly teach  the compressor pressure ratio being a ratio of a stagnation pressure at an upstream end of the compressor section to a pressure at a downstream end of the compressor section. Oyori also does not teach the reduced stall margin condition being indicative/coincident/resultant of an increased amount of thrust to be produced from the gas turbine engine; operating the gas turbine engine at a transient engine condition in which the gas turbine engine is operated above the operation line closer to the stall line than the operational line to produce the increased amount of thrust; and wherein the amount of electrical power that is drawn from the starter-electric generator is reduced during the operation at the transient condition. 
However, stagnation pressure limitation is referring to the conventional definition of compressor pressure ratio as per NASA Compressor Thermodynamics article, paragraph 1, using the stagnation pressure at an upstream end of the compressor section and a pressure at a downstream end of the compressor section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the CPR of Oyori referred to the stagnation pressure across the compressor section as taught by NASA, because NASA teaches the CPR definition for gas turbine engines in the sole figure and paragraph 1 as discussed above. 
Oyori in view of NASA does not teach the reduced stall margin condition being indicative/coincident/resultant of an increased amount of thrust to be produced from the gas turbine engine; operating the gas turbine engine at a transient engine condition in which the gas turbine engine is operated above the operation line closer to the stall line than the operational line to produce the increased amount of thrust; and wherein the amount of electrical power that is drawn from the starter-electric generator is reduced during the operation at the transient condition. 
However, Robic further teaches that “accelerations required by the pilot from stable operation in order to obtain an increase in thrust result, at the compressor, in an excursion of the operating point that takes place in the direction of the surge line” ([0003]), thus teaching the concurrence of reduced stall margin during increase amounts of requested thrust. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the reduced stall margin condition of Oyori in view of NASA, results when pilots request an increase amount of thrust to be produced from the gas turbine engine as taught by Robic (Robic, [0003]). 
Oyori in view of NSA and Robic does not teach operating the gas turbine engine at a transient engine condition in which the gas turbine engine is operated above the operation line closer to the stall line than the operational line to produce the increased amount of thrust; and wherein the amount of electrical power that is drawn from the starter-electric generator is reduced during the operation at the transient condition.
However, Morris teaches a method for operating a multi-shaft aeronautical gas turbine engine (40; Abstract), 
wherein the stall margin is a margin between the stall line and the operation line (Fig 1; Col.1 ll.28-30) to facilitate transient operation (e.g. acceleration) without exceeding the stall line (Col.1 ll.28-39),
wherein operating the gas turbine engine at a transient engine condition involves operating the gas turbine engine above the steady-state operation line closer to the stall line than the operational line (Fig 1; Col.1 ll.28-36), and 
wherein measures taken to increase stall margin are used during the operation at the transient condition to maintain sufficient stall margin (to achieve point B in Fig 1; Col.3 ll.28-31). 
Note, although Morris’ stall margin increase strategy uses compressor bleed to lower the operating line and increase stall margin; the concept of lowering the operating line to increase stall margin during a transient engine condition is applicable to alternative strategies (i.e. Oyori in view of NASA and Robic) of lowering the operating line to increase stall margin. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain increased stall margin during transient operation of Oyori in view of NASA and Robic, as taught by Morris, in order to provide increased/sufficient stall margin during transient excursions form the steady state line for increased thrust demand, thereby maintaining stable compressor airflow during the transient excursion (Morris, Col.1 ll.23-39).
 Regarding claim 2, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches reducing the amount of electrical power to be drawn includes determining an amount of power required to fully operate an environmental controls system (Col.5 ll.1-6; air conditioning equipment), wherein the reduced amount of electrical power is less than the amount of power required to fully operate the environmental controls system (Col.2 ll.43-48; Col.5 ll.45-60; the total electricity load including the cabin air system is supplied by both generators; thus reducing the power supplied by the starter/generator 21, reduces the amount of energy supplied by the starter/generator to less than that required for the cabin air; the rest of the energy being made up by the auxiliary generator 22; see also Col.6 l.66 - Col. 7 l.58 teaching an instantaneous increase in ECS power requirements is allocated to another power source, i.e. second generator 22, such that less than the total desired amount of electrical power for the ECS is drawn from the starter-generator).  
Regarding claim 4, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches determining an auxiliary amount of electrical power based on the determined reduced amount of electrical power that is drawn from the starter-electric generator (Col.5 l.45 - Col.6 l.34; power control device 29 determines the maximum amount of electrical power that may be drawn from the starter-electric generator while producing the desired amount of thrust controlled by the engine control device 35, in order to keep the surge margin above the lower limit; power control device determines the remaining amount of electrical power needed, and uses the second generator 22 to supply the remaining amount of electrical power).  
Regarding claim 5, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches 5providing the determined auxiliary amount of electrical power to a power distribution bus from an auxiliary power system, wherein the starter-electric generator of the gas turbine engine is also in electrical communication with the power distribution bus (Col.5 l.45 - Col.6 l.34; power control device 29 determines the maximum amount of electrical power that may be drawn from the starter-electric generator while producing the desired amount of thrust controlled by the engine control device 35, in order to keep the surge margin above the lower limit; power control device determines the remaining amount of electrical power needed, and uses the second generator 22 to supply the remaining amount of electrical power; generators 22 and 21 connected to bus 28 for distribution to the electrical loads; Fig 2).  
Regarding claim 8, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches the starter-electric generator of the gas turbine engine is a main starter-electric generator (the term “main” not given a special definition is interpreted as language for differentiating between the starter-electric generator and the auxiliary electric generator), and wherein the auxiliary power system includes an auxiliary electric generator (22) driven by the one or more shafts (121) of the gas turbine engine (Figs 1-2).  
Regarding claim 9, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches providing the determined auxiliary amount of electrical power to the power distribution bus includes providing the determined auxiliary amount of electrical power to the power distribution bus from the auxiliary electric generator of the auxiliary power system (Fig 2; Col.5 l.45 - Col.6 l.34; power control device 29 determines the maximum amount of electrical power that may be drawn from the starter-electric generator while producing the desired amount of thrust controlled by the engine control device 35, in order to keep the surge margin above the lower limit; power control device determines the remaining amount of electrical power needed, and uses the second generator 22 to supply the remaining amount of electrical power; generators 22 and 21 connected to bus 28 for distribution to the electrical loads; Fig 2).  
Regarding claim 11, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches the one or more shafts of the gas turbine engine include a high pressure shaft (122) and a low pressure shaft (121), wherein the main starter-electric generator (21)  is driven by the high pressure shaft (Fig 2), and wherein the auxiliary electric generator (22) is driven by the low pressure shaft (121).  
Regarding claim 12, Oyori teaches an aeronautical gas turbine engine (10) comprising: 
a compressor section (12); 
a combustion section (13) located downstream of the compressor section (Fig 1; Col.3 ll.19-21); 
a turbine section (14) located downstream of the combustion section (Fig 1; Col.3 ll.19-21), 
the turbine section mechanically coupled to the compressor section by one or more shafts (121, 122); 
an electrical machine (21) in mechanical communication with the one or more shafts (122), the electrical machine including a starter-electric generator for generating electrical power (Fig 1); and 
a controller (29) operably connected to the starter-electric generator (Fig 2), 
wherein the gas turbine engine defines a compressor pressure ratio (Col.1 ll.26-32) and a compressor mass flow rate that is a rate at which a mass of air flows through the compressor section (by definition; Col.1 ll.26-32), 
wherein the gas turbine engine defines an operation line that is a plot of the compressor pressure ratio against the compressor mass flow rate (Col.1 ll.26-32) during steady state operation of the gas turbine engine (resulting in a  “Normal Amount” of surge margin; Col.1 ll.18-32, Col.2 ll.43-47, Col.5 l.61 - Col.6 l.12), 
wherein the gas turbine engine defines a stall line that is a plot of the compressor pressure ratio against the compressor mass flow rate that indicates a highest compressor pressure ratio that still consistently allows for stable airflow through the gas turbine engine (Col.1 ll.26-32), 
wherein the stall margin is a margin between the stall line and the operation line (Col.1 ll.26-32),
wherein the controller is configured to 
determining a reduced stall margin condition (Fig 3; S1);
reducing, in response to the reduced stall margin condition, an amount of electrical power that is drawn from the starter-electric generator of the gas turbine engine (Fig 3; S2 reduces electrical power drawn from first electric generator)
wherein reducing the amount of electrical power that is drawn from the starter-electric generator increases the stall margin (interpreted under 112b to be the same stall margin previously claimed above; Col.6 ll.1-2). 
Oyori does not explicitly teach  the compressor pressure ratio being a ratio of a stagnation pressure at an upstream end of the compressor section to a pressure at a downstream end of the compressor section. Oyori also does not teach the reduced stall margin condition being indicative/coincident/resultant of an increased amount of thrust to be produced from the gas turbine engine; operating the gas turbine engine at a transient engine condition in which the gas turbine engine is operated above the operation line closer to the stall line than the operational line to produce the increased amount of thrust; and wherein the amount of electrical power that is drawn from the starter-electric generator is reduced during the operation at the transient condition. 
However, stagnation pressure limitation is referring to the conventional definition of compressor pressure ratio as per NASA Compressor Thermodynamics article, paragraph 1, using the stagnation pressure at an upstream end of the compressor section and a pressure at a downstream end of the compressor section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the CPR of Oyori referred to the stagnation pressure across the compressor section as taught by NASA, because NASA teaches the CPR definition for gas turbine engines in the sole figure and paragraph 1 as discussed above. 
Oyori in view of NASA does not teach the reduced stall margin condition being indicative/coincident/resultant of an increased amount of thrust to be produced from the gas turbine engine; operating the gas turbine engine at a transient engine condition in which the gas turbine engine is operated above the operation line closer to the stall line than the operational line to produce the increased amount of thrust; and wherein the amount of electrical power that is drawn from the starter-electric generator is reduced during the operation at the transient condition. 
However, Robic further teaches that “accelerations required by the pilot from stable operation in order to obtain an increase in thrust result, at the compressor, in an excursion of the operating point that takes place in the direction of the surge line” ([0003]), thus teaching the concurrence of reduced stall margin during increase amounts of requested thrust. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the reduced stall margin condition of Oyori in view of NASA, results when pilots request an increase amount of thrust to be produced from the gas turbine engine as taught by Robic (Robic, [0003]). 
Oyori in view of NSA and Robic does not teach operating the gas turbine engine at a transient engine condition in which the gas turbine engine is operated above the operation line closer to the stall line than the operational line to produce the increased amount of thrust; and wherein the amount of electrical power that is drawn from the starter-electric generator is reduced during the operation at the transient condition.
However, Morris teaches a method for operating a multi-shaft aeronautical gas turbine engine (40; Abstract), 
wherein the stall margin is a margin between the stall line and the operation line (Fig 1; Col.1 ll.28-30) to facilitate transient operation (e.g. acceleration) without exceeding the stall line (Col.1 ll.28-39),
wherein operating the gas turbine engine at a transient engine condition involves operating the gas turbine engine above the steady-state operation line closer to the stall line than the operational line (Fig 1; Col.1 ll.28-36), and 
wherein measures taken to increase stall margin are used during the operation at the transient condition to maintain sufficient stall margin (to achieve point B in Fig 1; Col.3 ll.28-31). 
Note, although Morris’ stall margin increase strategy uses compressor bleed to lower the operating line and increase stall margin; the concept of lowering the operating line to increase stall margin during a transient engine condition is applicable to alternative strategies (i.e. Oyori in view of NASA and Robic) of lowering the operating line to increase stall margin. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain increased stall margin during transient operation of Oyori in view of NASA and Robic, as taught by Morris, in order to provide increased/sufficient stall margin during transient excursions form the steady state line for increased thrust demand, thereby maintaining stable compressor airflow during the transient excursion (Morris, Col.1 ll.23-39).
Regarding claim 13, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches the starter-electric generator is configured for electrical communication with a power distribution bus (28), and wherein the gas turbine engine further includes an auxiliary power supply (22) also configured for electrical communication with the power distribution bus (Fig 2), wherein the controller is further configured to provide electrical power to the power distribution bus from the auxiliary power supply when the amount of power drawn from the starter-electric generator is reduced to facilitate the increased amount of thrust produced by the gas turbine engine (Col.5 l.45 - Col.6 l.34; power control device 29 determines the maximum amount of electrical power that may be drawn from the starter-electric generator while producing the desired amount of thrust controlled by the engine control device 35, in order to keep the surge margin above the lower limit; power control device determines the remaining amount of electrical power needed, and uses the second generator 22 to supply the remaining amount of electrical power; generators 22 and 21 connected to bus 28 for distribution to the electrical loads; Fig 2).  
Regarding claim 15, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches the controller is configured to reduce the amount of electric power drawn from the starter-electric generator to an amount below an amount required to fully operate an environmental control system when the gas turbine engine is operated under transient engine conditions (Col.5 ll.1-6; air conditioning equipment; Col.2 ll.43-48, Col.5 ll.45-60: the total electricity load including the cabin air system is supplied by both generators; thus reducing the power supplied by the starter/generator 21, reduces the amount of energy supplied by the starter/generator to less than that required for the cabin air; the rest of the energy being made up by the auxiliary generator 22; see also Col.6 l.66 - Col. 7 l.58 teaching an instantaneous increase in ECS power requirements is allocated to another power source, i.e. second generator 22, such that less than the total desired amount of electrical power for the ECS is drawn from the starter-generator).  
Regarding claim 16, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches the starter-electric generator is in electrical communication with a power distribution bus (28) of the gas turbine engine, and wherein the gas turbine engine further includes: an auxiliary power supply (22) also in electrical communication with the power distribution bus of the gas turbine engine (Fig 2), wherein the starter-electric generator is a main starter-electric generator (the term “main” not given a special definition is interpreted as language for differentiating between the starter-electric generator and the auxiliary electric generator), and wherein the auxiliary power supply includes an auxiliary electric generator (Fig 2) driven by the one or more shafts (121) of the gas turbine engine (Fig 2).  
Regarding claim 17, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches the one or more shafts include a high pressure shaft (122; Fig 2) and a low pressure shaft (121; Fig 2), wherein the main starter-electric generator is driven by the high pressure shaft (Fig 2), and wherein the auxiliary electric generator is driven by the low pressure shaft (Fig 2).  
Regarding claim 19, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches the controller is operably connected to the auxiliary electric generator (Fig 2), and 9wherein the controller is configured to provide power from the auxiliary electric generator to the power distribution bus (Fig 2).  
Regarding claim 21, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches increasing, at least at completion of the operating at the transient condition, the amount of electrical power that is drawn from the starter-electric generator of the gas turbine engine, wherein increasing the amount of electrical power that is drawn from the starter-electric generator reduces the stall margin (Fig 3; S3 and S4; when transient operation ends, the stall margin is greater than a normal amount due to the reduced amount of electrical power drawn from the starter/generator 21; thus, S4 increase the amount of power drawn from the starter/generator to reduce stall margin back to normal level). 

Claims 6-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyori in view of NASA, Robic, and Morris, and further in view of Cline 20150191252.
Regarding claims 6 and 14, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches the auxiliary power system includes an energy storage device (power supply 31).  
Additionally, Cline teaches a similar gas turbine engine system (200) with a compressor section (204, 206), combustor section (232), turbine section (210, 212), an electrical machine that is a starter-generator (14) driven by shaft (214), and an auxiliary power system (16) including second generator (36) and energy storage system (46) as seen in Fig 1. The energy storage system provides power to the platform bus during certain conditions (e.g. when the gas turbine engine is not running, or for starting the gas turbine engine; [0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Oyori in view of NASA, Robic, and Morris to include the energy storage device of Cline, in order to provide power to the platform bus during certain conditions (Cline, [0003]).
Regarding claim 7, Oyori in view of NASA, Robic, Morris, and Cline teaches all the limitations of the claimed invention as discussed above. Oyori in view of NASA, Robic, Morris, and Cline as discussed so far, does not teach providing the determined auxiliary amount of power to the power distribution bus includes providing the determined auxiliary amount of power to the power distribution bus from the energy storage device of the auxiliary power system while operating the gas turbine engine under transient engine conditions.
However, Cline teaches the batter pack (energy storage 46) being used to supply auxiliary amounts of power to the platform bus while operating the gas turbine engine to supplement total electrical power ([0018-19]) during transient conditions ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Oyori in view of NASA, Robic, Morris, and Cline to include the battery pack for delivering auxiliary power as taught by Cline, in order to provide power to the platform bus when necessary (Cline, [0003, 0018-19, 26]).
 
Claims 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyori in view of NASA, Robic, and Morris, and further in view of Anghel 9045996.
Regarding claim 10, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches providing power from the auxiliary electric generator, through the power distribution bus (Fig 2). 
Oyori in view of NASA, Robic, and Morris as discussed so far, does not teach the power further travelling through the starter-electric generator of the gas turbine engine, and to the one or more shafts of the gas turbine engine.  
However, Anghel teaches a similar gas turbine engine system comprising a compressor section (102, 104; 114, 124; the fan 114 compresses air), a power distribution bus (219), an electrical machine (221) driven by a high-pressure shaft (134) and connected to the bus (Fig 2; Col.5 ll.1-9), and an auxiliary power supply (incl. generator 210) driven by a low-pressure shaft (136) and connected to the bus (Figs 2,4), wherein power is provided from the auxiliary electric generator, through the power distribution bus, through the electrical machine of the gas turbine engine, and to the high pressure shaft while facilitating a desired amount of thrust production (Col.5 II.32-36; Col.6 lI.54-end; Col.7 II.1-14, 30-50), thereby reducing fuel burn during off-optimum conditions, increasing efficiency, and reducing the effects of large load transients (Col.3 ll.35-38, Col.6 l.54 - Col.7 l.14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyori in view of NASA, Robic, and Morris to include the thrust augmentation operation of Anghel, in order to reduce fuel burn during off-optimum conditions, increase efficiency, and reduce the effects of large load transients (Anghel, Col.3 ll.35-38, Col.6 l.54 - Col.7 l.14).
Regarding claim 18, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori further teaches the controller is operably connected to the auxiliary electric generator (Fig 2), and wherein the controller is configured to provide power from the auxiliary electric generator, through the power distribution bus (Fig 2). 
Oyori in view of NASA, Robic, and Morris as discussed so far, does not teach the power further travelling through the starter-electric generator of the gas turbine engine, and to the one or more shafts of the gas turbine engine.  
However, Anghel teaches a similar gas turbine engine system comprising a compressor section (102, 104; 114, 124; the fan 114 compresses air), a power distribution bus (219), an electrical machine (starter-electric generator; 221) driven by a high-pressure shaft (134) and connected to the bus (Fig 2; Col.5 ll.1-9), and an auxiliary power supply (incl. generator 210) driven by a low-pressure shaft (136) and connected to the bus (Figs 2,4), wherein power is provided from the auxiliary electric generator, through the power distribution bus, through the electrical machine of the gas turbine engine, and to the high pressure shaft while facilitating a desired amount of thrust production (Col.5 II.32-36; Col.6 lI.54-end; Col.7 II.1-14, 30-50), thereby reducing fuel burn during off-optimum conditions, increasing efficiency, and reducing the effects of large load transients (Col.3 ll.35-38, Col.6 l.54 - Col.7 l.14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyori in view of NASA, Robic, and Morris to include the thrust augmentation operation of Anghel, in order to reduce fuel burn during off-optimum conditions, increase efficiency, and reduce the effects of large load transients (Anghel, Col.3 ll.35-38, Col.6 l.54 - Col.7 l.14).
Regarding claim 20, Oyori in view of NASA, Robic, and Morris teaches all the limitations of the claimed invention as discussed above. Oyori in view of NASA, Robic, and Morris as discussed so far, does not teach the controller configured to reduce the amount of electrical power drawn from the starter-electric generator by at least about ten percent (10%) of a desired amount to facilitate the thrust production from the gas turbine engine.
However, Anghel teaches a similar gas turbine engine system comprising a compressor section (102, 104; 114, 124; the fan 114 compresses air), a power distribution bus (219), an electrical machine (starter-electric generator; 221) driven by a high-pressure shaft (134) and connected to the bus (Fig 2; Col.5 ll.1-9), and an auxiliary power supply (incl. generator 210) driven by a low-pressure shaft (136) and connected to the bus (Figs 2,4), wherein power is provided from the auxiliary electric generator, through the power distribution bus, through the starter-electric generator of the gas turbine engine, and to the high pressure shaft while facilitating a desired amount of thrust production (Col.5 II.32-36; Col.6 lI.54-end; Col.7 II.1-14, 30-50), thereby reducing fuel burn during off-optimum conditions, increasing efficiency, and reducing the effects of large load transients (Col.3 ll.35-38, Col.6 l.54 - Col.7 l.14). When the starter-electric generator is receiving electrical power from the bus and providing power to the HP shaft, no electrical power is drawn from the starter-electric generator, thus the amount of electrical power drawn from the starter-electric generator is reduced by 100% (which falls in the claimed range of more than 10%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyori in view of NASA, Robic, and Morris to include the thrust augmentation operation of Anghel, in order to reduce fuel burn during off-optimum conditions, increase efficiency, and reduce the effects of large load transients (Anghel, Col.3 ll.35-38, Col.6 l.54 - Col.7 l.14).

Response to Arguments 
Applicants arguments filed 29 August 2022 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741